By the Court.
The certificate of the signing authority is conclusive, and the court will never inquire into the truth of such certificate.* This point has been frequently ad*7judged. Tbe last term tbe ease of Allen v. Jones came up by appeal on pleas of abatement. It was tbe same question; and tbe court tben expressed tbeir surprise tbat tbe lower courts were unacquainted witb tbis point in practice, wbieb had been so fully settled.
•The writ established.

The statute which empowers the signing authority to direct a writ to an indifferent person, is as follows: “And all writs and processes shall be directed to the sheriff, his deputy, or some constable, if such officer can be had without great charge or inconvenience: And in every case wherein the authority signing a writ Shall find it necessary to direct the same to an indifferent person, such, authority shall insert the name of such indifferent person in the direction of the writ, and the reason of such direction; and if any writ be otherwise directed it shall abate."